NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: ANY AND ALL FUNDS HELD IN                No.    18-56455
REPUBLIC BANK OF ARIZONA
ACCOUNTS XXXX1889, XXXX2592,                    D.C. No.
XXXX1938, XXXX2912, AND                         2:18-cv-06742-RGK-PJW
XXXX2500,
______________________________
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

 v.

JAMES LARKIN, Real Party in Interest
Defendant; et al.,

                Movants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted July 9, 2019
                              Pasadena, California

Before: M. SMITH and FRIEDLAND, Circuit Judges, and AMON,** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
      The Government obtained ex parte civil seizure warrants in the Central

District of California authorizing the pre-trial seizure of approximately 89 bank

accounts belonging to Backpage.com’s corporate parent’s owners (Appellants)

containing proceeds of alleged crimes. After the Government carried out the

seizures, Appellants filed a motion to vacate or modify the seizure warrants

alleging that the seizures violated their constitutional rights. Without responding

to the motion, the district court stayed proceedings pursuant to 18 U.S.C.

§ 981(g)(1), pending the related criminal matter in the District of Arizona.

Appellants now appeal the Stay Order arguing that the district court erred in

imposing the stay by failing to first address the constitutional challenges to the

pretrial seizures. We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) because

the stay amounts to a preliminary injunction that keeps the seizures in place, cf.

United States v. Roth, 912 F.2d 1131, 1133 (9th Cir. 1990), and we vacate and

remand.

      While 18 U.S.C. § 981(g) permits a court to stay a civil forfeiture

proceeding when “civil discovery will adversely affect . . . the prosecution of a

related criminal case,” it still requires some minimal showing by the Government

of such effect. Here, the Government alleged concerns regarding the impact of the

disclosure of privileged materials on its strategy in the criminal case, but the court

made no actual findings about the materials, nor does the record reflect any type of

                                           2                                    18-56455
in-camera review to verify that those allegations have any merit. Thus, we find no

basis outside of conclusory allegations in the record for such a stay.

      In briefing and at oral argument, the Government also agreed that Appellants

were entitled to some review of their claims prior to the imposition of the stay.

Since both parties agree that Appellants’ motion should have been adjudicated

prior to issuance of the stay, we vacate the Stay Order and remand to the district

court to conduct further proceedings.

      VACATED AND REMANDED.




                                          3                                    18-56455